Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-22-00184-CV

               IN THE INTEREST OF J.A.R.R., J.N.R., and M.A.R., Children

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01005
                         Honorable Kimberly Burley, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s April 21, 2022 Order
of Termination is AFFIRMED. It is ORDERED that no costs be assessed against appellants in
relation to this appeal because they are presumed indigent under Texas Family Code section
107.013(e).

       SIGNED September 21, 2022.


                                                 _____________________________
                                                 Beth Watkins, Justice